Mu. Chief Justice Quiñones,
after making the foregoing-statement of facts, delivered the opinion of the court, as follows:
On the grounds set forth in the decision rendered under this date by this Supreme Court in the matter of the appeal taken by The People of Porto Eico from the decision of the Eegistrar of Ponce refusing to record the certificate of sale of three lots, sold at public auction for the payment of delinquent taxes (ante 7,) which decision is entirely applicable to the casé at bar, the decision of the Eegistrar of Property of Ponce entered at the end of the certificate herein referred to, is hereby sustained, and with a certified copy of the opinion hereinbefore mentioned, a copy of which shall be *13hereto attached and of this decision, said certificate shall he transmitted to the registrar of property of the said city for compliance therewith.
Justices Hernández, Figueras, MacLeary and Wolf concurred.